DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 as filed April 26, 2022 are pending, with Claims 11 and 15-20 withdrawn from consideration as directed to a non-elected species (see below).  

Election/Restrictions
Species Election
This application contains claims directed to the following patentably distinct species of
Species A1:  a method of Claim 1 wherein in lines 10-12, “an assay with nucleic acid content” comprises “an on-chip mRNA assay”; 
Species A2:  a method of Claim 1 wherein in lines 10-12, “an assay with nucleic acid content” comprises “an on-chip DNA assay”; 
Species B1:  a method of Claims 15-20, wherein “delivering a sample into the inlet and into the set of wells under positive pressure”; and 
Species B2:  a method of Claims 1-14, wherein in line 2 of Claim 1, the “delivering a sample into the inlet and into the set of wells” by negative pressure (i.e. non-“positive pressure”), see e.g. pgs 9-10, ¶0031, of the instant specification. 
Each of Species A1 and A2 is independent or distinct because each requires an assay with a structurally different component (i.e. mRNA vs DNA), which renders each species of the claimed method materially different in design, operation, function and effect from each other.  Similarly, each of Species B1 and B2 is independent or distinct because each requires an independent and different force (i.e. positive force vs non-positive force), which renders each species of the claimed method materially different in design, operation, function and effect from each other.  
In addition to the above, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species between A1 and A1, as well as between B1 and B2, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, Claims 1-10 and 12-20 are generic to Species A1 and A2; and Claims 1-14 are generic to Species B1 and B2.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)
the prior art applicable to one species would not likely be applicable to another species
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 

During a telephone conversation with Ivan Wong (70751) on July 22, 2022, a provisional election was made without traverse to prosecute the invention of Species A2 and B2, as encompassed by Claims 1-10 and 12-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11 and 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
U.S. Provisional Application 61/829,537 filed May 31, 2013 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for pending Claims 1-10 and 12-14 of the instant application.  
Therefore, the earliest priority date for pending Claims 1-10 and 12-14 is May 28, 2014 based on U.S. Application 14/289,155 (now US 9,856,535).   

Claim Interpretation
Claim 1 is interpreted as comprising the following six (6) steps:  
step 1) “providing a substrate” (in lines 2-4),
step 2) “delivering a sample” (in line 5),
step 3) “delivering a process reagent” for PCR (in lines 6-7),
step 4) “sealing” (in lines 8-9),
step 5) “transmitting heat” (in line 10), and 
step 6) “performing an assay with nucleic acid content [ ], the assay comprising [ ] an on-chip DNA assay” (in lines 10-12).
While steps 1 and 2 are reasonably interpreted as occurring sequentially, with step 6 to occur after step 2, the order of the remaining steps with respect to each other and to steps 1, 2 and 6 are reasonably interpreted as not occurring in the order presented in Claim 1. 
As non-limiting examples, step 4 can occur before any one of steps 1-3 and 5-6, and can occur between steps 1 and 2.  And step 3 can occur after any one of steps 1-2 and 4-6.   
Therefore, Claim 1 is interpreted as not limited to embodiments comprising the six steps in the order presented. 

Additionally, step 5 of “transmitting heat, through the substrate” is reasonably interpreted as encompassing transmission of heat that goes from above to below the substrate, and from below to above the substrate.  And where the substrate is optically transparent plastic or glass, the transmission of heat through such material is well known to a skilled artisan as exemplified by how a greenhouse traps heat energy.

Also, the method of Claim 1 is reasonably interpreted as encompassing embodiments comprising performance of both an in-situ hybridization assay as an on-chip DNA assay (see last step of Claim 1) and an amplification reaction using PCR (e.g. with a reagent delivered by step 2 of Claim 1).  
This interpretation is consistent with affirmative step 6 of “performing” in-situ hybridization as a DNA assay as encompassed by dependent Claim 8.  And despite the lack of an affirmative requirement for performing PCR, the use of “comprising” as the transition phrase and the delivery of one or more reagents for PCR (in step 3) is reasonably interpreted as encompassing embodiments with an additional step of performing PCR.  
This interpretation is also consistent with dependent Claim 14, which includes features of “fluorophores for detection of biomarkers”, which are suitable for use in in-situ hybridization, and of “PCR primers”, which are suitable for use in PCR.  
 
Claim 12 recites “further comprising imaging contents of the set of wells, thereby enabling identification and assessment of contents of the set of wells during performance of the assay” (emphasis added) where the underlined portion is reasonably interpreted as an intended use or outcome of the step of “imaging contents” rather than affirmative steps of ‘identifying’ and ‘assessing’ contents.  Stated differently, Claim 12 is not interpreted as requiring acts of identifying and/or assessing “contents of the set of wells during performance of the assay”.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation of “a cavity between the plate and the set of wells, the cavity providing a boundary of a fluid layer adjacent to the set of wells” (emphasis added; see lines 1-3 therein).  
A review of the instant application as filed found Figure 21C and ¶¶0070-0072 (on pgs 39-40) as the most relevant disclosure.  But none of that disclosure corresponds to the limitation in Claim 6 because none describes “a cavity” formed in whole or in part by “the plate”.  Instead, the cavity in the figure and specification is formed in part by “a heating plate” (see ¶0070).  Similarly, ¶0072 describes “the heating plate at least partially defining the fluid layer”, which is contrary to “the cavity providing a boundary of a fluid layer” in Claim 6.  
Thus, it is unclear what physical element(s) are required to “provide[ ] a cavity” as recited in Claim 6, lines 1-2.  
Additionally, and to the extent that “a cavity” may mean ‘a space’ or ‘headspace’ that is “between the plate and the set of wells” in Claim 6 (see line 2), Figure 21C depicts that space (or headspace) as occupied by a flowing liquid.  This creates confusion as to how that liquid filled space can be “providing a boundary of a fluid layer adjacent to the set of wells” (emphasis added; lines 2-3 in Claim 6) because that liquid is “a fluid layer adjacent to the set of wells”.   
Moreover, a search for “boundary of a fluid layer” in the instant application found no relevant disclosure to remedy the confusion.  
In light of the foregoing, Claim 1 is indefinite because a skilled artisan would not understand the metes and bounds of the claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-5, 7-8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Skelley et al. (US 2014/0154703 A1, published June 5, 2014, effectively filed at least as of June 6, 2012 based on PCT/US12/20555) in view of Jovanovich et al. (US 2013/0203634 A1, published August 8, 2013, effectively filed at least as of August 20, 2011 based on PCT/US2011/048528) and Shaminie et al. (“Improvement in the detection of t(14:18 translocation on paraffin-embedded tissue:  a combination approach using PCR and FISH” Pathology, (October 2003) 25(5):414-421; DOI: 10.1080/00313020310001602620).    
As an initial matter, it is noted that both Skelley et al. and Jovanovich et al. are directed to microfluidic devices and use of PCR methods as a common field of endeavor.  And both Skelley et al. and Shaminie et al. are directed to use of PCR and FISH methods as a common field of endeavor.  
Regarding Claim 1, Skelley et al. teach “a microfluidic device compris[ing] an input, an output, and an array of obstacles disposed there-between and further comprising support pillars” (emphasis added; see ¶0006) and that “[d]evices of the invention can also be employed with a component for two-dimensional imaging of the output from the device, for example, an array of wells or a planar surface” (emphasis added; see ¶0271), which correspond to “providing a substrate having [ ] an inlet, an outlet, and a set of wells” in line 2 of Claim 1.  Such an array of wells for imaging correspond to the reaction locations for Skelley et al.’s in situ hybridization as described below.  
They further teach that “a microfluidic device comprises a sample input, a sample output” (see ¶0008), which also corresponds to line 2 of Claim 1 and to “delivering a sample into the inlet” of line 5 in Claim 1.  They also teach that “[a]n inlet can be a point of entrance for sample, solutions, buffers, or reagents into a fluidic chamber, such as the microfluidic device described herein” (emphasis added; see ¶¶0203-0205, esp. 0204-0205), which corresponds to lines 5-7 of Claim 1.  Additionally, Skelley et al. teach “a method for enriching CTC’s can comprising flowing a sample comprising CTC’s through any of the [described] microfluidic devices” (see ¶0016), where CTC refers to circulating tumor cell (emphasis added; see ¶0105).  
Further regarding flowing of material thru their device, Skelley et al. teach “[t]he device can employ negative pressure pumping, for example, using syringe pumps, peristaltic pumps, aspirators, or vacuum pumps. The negative pressure can allow for processing of the complete volume of a clinical blood sample, without leaving unprocessed sample in the channels” (emphasis added; see ¶0144), which corresponds to the “delivering” steps in Claim 1 and to Claim 4 as well as to elected Species B2.  
Skelley et al. also teach that not using positive pressure also avoids “loss of sample due to dead volume” (Ibid).  They further teach that “[m]ultiple microchannels can be fabricated on a single substrate, and through the use of connecting passageways and valves, integrated operations for cell separation, analysis, diagnosis, or any combination thereof can be carried out using a single apparatus” (see ¶0159), which corresponds to line 4 of Claim 1.  
Regarding “sealing [ ] with a plate” in lines 8-9 of Claim 1, Skelley et al. teach 
“devices described herein can also include a lid that can be optionally detachable, optically transparent, clear, or optically opaque. Moreover, the base layer or sides of the device or the array of obstacles can also be optically transparent. This can allow for optical detection means positioned adjacent to or above the array of obstacles to analyze cells retained within the array. Use of a clear lid can allow visualization of detectable moieties bound to cells or particles in the device. [consistent with methods comprising imaging as described below] Lids of any of the microfluidic devices can be sealed to a device or can be removable. [ ] The lid can be made from plastic, tape, glass or any other conventional material. The device can also comprise a seal. A seal can be composed of at least one of an adhesive, a latch, or a heat-formed connection” (emphasis added; see ¶0151).  

Also, the use of an “optically transparent” base layer corresponds to “a substrate” of Claim 1, and that transparent layer allows “transmitting heat, through the substrate” in line 10 of Claim 1.  Further regarding that step of “transmitting heat”, Skelley et al. teach “a programmable heating unit, can alternatively be fluidically coupled” to their device (see ¶0272), where the heat from that unit would be transmitted through an optically transparent base layer.  
Skelley et al. also teach a method of “performing molecular analysis on CTC's captured or classifying CTC's captured, and using this information to determine the likelihood of cancer recurrence in the patient, determine whether a treatment is efficacious with at least 80% confidence level, or whether the patient has cancer or should seek further tests to confirm the cancer, or any combination thereof” (emphasis added; see ¶0020), where captured cells contain nucleic acids and so corresponds to Claim 2.  Skelley et al. further teach “[t]he molecular analysis can comprise [ ] chromogenic in situ hybridization (CISH) analysis, or fluorescence in situ hybridization (FISH) analysis” (emphasis added; see ¶0021), which corresponds to “performing” a DNA assay in lines 10-12 of Claim 1 and to Claim 8.  As noted above, Skelley et al. teach “an array of wells” for imagining results, such as those of their in situ hybridization analyses.  
Further regarding a DNA assay in lines 10-12 of Claim 1 and “a process reagent” for PCR in lines 6-7 of Claim 1, Skelley et al. teach 
“[a]fter being enriched by one or more of the devices of the invention, cells, cellular components (e.g. proteins, DNA, and RNA), cellular fragments (e.g. membranes and organelles), or other microparticles (e.g. microparticles with EpCAM containing surfaces) can be counted, collected or analyzed by various methods, for example, nucleic acid analysis (FIG. 28, FIGS. 31A and B, and FIG. 38). The sample can also be processed prior to analysis. In one non-limiting example, cells can be collected on a planar substrate for fluorescence in situ hybridization (FISH), followed by fixing of the cells and imaging. Examples of labeling reagents that can be used to label cells of interest include, but are not limited to, antibodies, quantum dots, phage, aptamers, fluorophore-containing molecules, nucleic acid binding agents, enzymes capable of carrying out a detectable chemical reaction, or functionalized beads. [ ] Detection methods of the present disclosure can be enhanced by various methods known in the art, for example, enzymatic reactions, nucleic acid hybridization, polymerase chain reaction (PCR), isothermal DNA amplification, and others” (emphasis added; see ¶0235), 

where Figure 31A, right, discloses “Amplification And QPCR”.  Their teaching of “imaging” corresponds to Claim 12, of “labeling reagents” corresponds to “probes” in Claim 14, of “fluorophore-containing molecules” corresponds to “fluorophores for detection of biomarkers” in Claim 14.  
Skelley et al. also teach that “[a]mplifying nucleic acids can be performed using any method known to those skilled in the art. Reagents for performing nucleic acid analysis can include nucleic acids or one or more primers. The primers can be used for amplifying one or more nucleic acid sequences or can be used as a probe to a complementary nucleic acid. Nucleic acids can be used as probes to complementary nucleic acids or be used as a template for other nucleic acid methods” (emphasis added; see ¶0250) and that “PCR can be performed on a sample in which the number of target cells isolated is very low and by using primers specific for particular cancer markers” (emphasis added; see ¶0267), which corresponds to “PCR primers” and “polymerase” in Claim 14.  And regarding Claim 13, Skelley et al. teach “cell classification based on a phenotype” and that “[o]ther cell classifications and cell subtypes can include cells with specific cancer phenotypes” (see ¶0251).  They also teach that “[f]ollowing [a method of] quantification of epithelial cells, these cells can be analyzed by PCR to determine what mutations can be present in the specific genes expressed in the epithelial cells” as a sequential performance of two analytical methods (Ibid).  
Skelley et al. do not teach a “set of wells coupled in series by a set of channels” in line 4 of Claim 1 or a method of Claims 5.  
But they do teach that “[w]hile preferred embodiments of the present disclosure have been shown and described herein, it can be obvious to those skilled in the art that such embodiments are provided by way of example only. Numerous variations, changes, and substitutions can now occur to those skilled in the art without departing from the disclosure” (see ¶0286).  
Regarding a “set of wells coupled in series by a set of channels” in line 4 of Claim 1, Jovanovich et al. teach a “system comprising a first module configured to receive a sample” (see pg 1, ¶0005) where “the first module comprises a plurality of reaction chambers” and “other suitable devices for fragmenting nucleic acids” (emphasis added; see pg 1, ¶0007).  They further teach 
“[t]he device comprises N microfluidic chambers in series, wherein N is at least two; at least one channel fluidically connected to said series of N microfluidic chambers; and at least N+1 reservoirs fluidically connected to said channel. In some embodiments, the device comprises microfluidic apparatus comprising: at least one microfluidic channel, said channel comprising N chambers in series, where N is at least two; and at least N+1 reservoirs fluidically connected to said channel, wherein said reservoirs comprise at least two reagents; wherein said chambers and said reservoirs are arranged to allow sequential addition and mixing of reagents from each of said reservoirs. In some embodiments, the device further comprises an outlet reservoir, said outlet reservoir being arranged to allow removal of at least a portion of said reagents from said apparatus. [ ] In some embodiments, each chamber comprises the same volume. In some embodiments, each of said N-1 reservoirs comprises a different reagent. In some embodiments, the channel or series of N microfluidic chambers is unbranched. In some embodiments, the length of said channel or series of N microfluidic chambers is less than about 30 mm. In some embodiments, the channel or series of N microfluidic chambers comprises a first end and a second end, and further comprises at least a first and second channel, wherein said first channel is fluidically connected to said first end and said second channel is fluidically connected to said second end. In some embodiments, at least a first reservoir is connected to said first channel and at least a second reservoir is connected to said second channel. In some embodiments, said first reservoir comprises a nucleic acid sample, PCR mix, cell lysis buffer, reverse transcriptase, restriction enzyme, or ligase” (emphasis added; see pg 2, ¶0018). 

While the above teaches the use of the reaction chambers in relation to PCR, the series of N microfluidic reaction chambers is also analogous to “an array of wells” as taught by Skelley et al. (and described above).  And to the extent that Jovanovich et al. do not expressly teach their series of chambers as coupled by channels, it is noted that even reaction chambers that are in series by virtue of sharing a common wall necessarily have a ‘channel’ through that wall to ‘couple’ the chambers.  
Moreover, and to the extent that “an array of wells” of Skelley et al. is analogous to “the array of obstacles” in their microfluidic device as described on page 1, ¶¶0006-0008, Skelley et al. teach those gaps as being “distributed uniformly across the array” (see ¶0007) and those obstacles (and “regions” defined by those obstacles) as “having a uniform distribution” (see ¶0008 and Figs. 1-4 regarding obstacles and gaps).  And because the relationship of those obstacles to gaps is analogous to the relationship of the walls of a well to the space within a well, an artisan having ordinary skill would recognize Skelley et al.’s “array of wells” to have a uniform arrangement with uniform wall thickness (analogous to uniform obstacle thickness in Figs. 1-4).  Combined with sharing a common wall as explained in the preceding paragraph, the ‘channels’ through each common wall would have identical lengths as required by Claim 7.  
Regarding Claim 5, Jovanovich et al. teach a second module comprising “a 2 MP CMOS image sensor capable of interrogating 500,000 wells” used for sequencing (see pg 2, ¶0015, and pg 33, ¶0321 and Example 6), which is greater than “250,000 individual wells” as recited in the claim.  They further teach an embodiment comprising two chambers “fluidically connected by one or more channels” where “[t]he channel can have regions that are [ ] 100 microns wide” (see pg 18, ¶0184), where the width of the chambers would be understood by a skilled artisan as necessarily wider than 100 microns.  Jovanovich et al.’s 500,000 wells arranged in a square format (to be most compact) would is more than 700 wells per side, and at a width of 100 microns per well, the square would be more than 70,000 microns (i.e. more than 70mm) per side.  This means the square would have an area of over 4900 square millimeters, which is greater than “144 square millimeters” in Claim 5. 
And regarding nucleic acid amplification and PCR, Jovanovich et al. teach an “amplification module” with an “amplification chamber [that can be thermally controlled. The thermal control can be by way of thermal contact to a thermoelectric cooler, or any other heating or cooling device (see pg 23, ¶0230, and “Amplification Module” section on pgs 23-24, ¶¶0223-0232).  They further teach amplification using “a reaction well, such as a nanowell or a picowell” and that the “reaction well can be heated or cooled by one or more heat exchangers, heaters, and/or coolers” (see pg 31, ¶0296).  
Jovanovich et al. also teach integration of different processes via combination of modules (see pgs 33-34, Example 7 and ¶¶0323-0330) including combinations that include “temperature controllers”.  
Shaminie et al. teach that both PCR and FISH have been used for detecting t(14;18) translocation (see e.g. Summary on pg 414), and that a combination of the two methods provide an improvement in detection rate in patient samples (see e.g. title, and pg 415, left col., last ¶)).  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Skelley et al. for performing FISH and/or PCR by modifying the reaction chambers and wells of their microfluidic device to be wells in series, analogous to the chambers in series taught by Jovanovich et al., to comprise combined performance of both FISH and PCR as taught by Shaminie et al. with a reasonable expectation of successfully performing both methods to detect the t(14;18) translocation in patient samples with an improved detection rate as taught by Shaminie et al. without surprising or unexpected results.  Additional motivation to use the wells in series, based on the teachings of Jovanovich et al., is provided by their more extensive disclosure regarding PCR methods in a microfluidic device.  
Additional rationales for the above modifications are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; simple substitution of one known element for another to obtain predictable results; and simple use of known techniques to improve related methods in the same way.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Skelley et al., Jovanovich et al. and Shaminie et al. as applied to claims 1-2, 4-5, 7-8 and 12-14 above, and further in view of Caprioli (US 7,829,291 B2, published November 9, 2010).
As an initial matter, it is noted that Skelley et al., Shaminie et al. and Caprioli are all directed to in situ analysis of biological samples as a common field of endeavor.  
The teachings of Skelley et al., Jovanovich et al. and Shaminie et al.  The teachings of Jovanovich et al. related to the diameter of their reaction chambers is are re-emphasized.  
They do not teach the well diameter range in Claim 3.
Caprioli teaches a method for analyzing protein content in a tissue in a spatially discrete microwell (see col. 21, their claim 1) where the “microwell is between 5 and 200 microns in diameter” (see col. 22, their claim 28) and “about 50 microns in diameter” (see col. 22, their claim 30), which includes diameters from 0.5 to 50 microns as recited in Claim 3.  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the (combination) method of Skelley et al., Jovanovich et al. and Shaminie et al. (as explained above) to reduce the size of the reaction wells in a series to have a diameter between 5 and about 50 microns, as taught by Caprioli, with a reasonable expectation of successfully improving the combination method by reducing the reaction volumes, and so reduce the amount of reagents needed (along with reducing the cost of performing the method) used in the wells to perform FISH and PCR without surprising or unexpected results.  Additional motivations are provided by the ability to increase the number of reaction wells in a given device and/or the ability to shrink the overall size of the device.  
Additional rationales for the above modifications are provided by the skilled person’s recognition of the changes as simple substitution of one known element for another to obtain predictable results; and simple use of known techniques to improve related methods in the same way.  

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Skelley et al., Jovanovich et al. and Shaminie et al. as applied to claims 1-2, 4-5, 7-8 and 12-14 above, and further in view of Zhong (US 2014/0030717 A1, published January 30, 2014, effectively filed November 11, 2012 based on 13/674,054).
As an initial matter, it is noted that Skelley et al., Shaminie et al. and Caprioli are all directed to analysis of biological samples with PCR as a common field of endeavor.  
The teachings of Skelley et al., Jovanovich et al. and Shaminie et al.  The teachings of Skelley et al. regarding “a programmable heating unit, [that] can alternatively be fluidically coupled” to their device (emphasis added; see ¶0272) and the use of PCR (which requires thermal cycling) are re-emphasized.  They do not expressly teach a thermal control module as encompassed by Claims 9-10.  
Zhong et al. teach a microfluidic device and an “on-chip” PCR reaction with “contact of the M2 chip to the heating plate” (see pg 6, ¶0065), which corresponds to “a heating plate arranged near a surface of the substrate” in Claim 9.  They further teach a design “for incorporation of an on-chip temperature control unit” (see pg , ¶0017), which corresponds to “a thermal control module” in Claim 9.
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the (combination) method of Skelley et al., Jovanovich et al. and Shaminie et al. (as explained above) to modify the “heating unit” of Skelley et al. to be a heating plate with an on-chip temperature control unit, as taught by Zhong et al., with a reasonable expectation of successfully improving the combination method with better temperature control for PCR amplification without surprising or unexpected results.  
Additional rationales for the above modifications are provided by the skilled person’s recognition of the changes as simple substitution of one known element for another to obtain predictable results; and simple use of known techniques to improve related methods in the same way.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637